Citation Nr: 1712046	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a left leg disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O.M.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1964.  He died in October 2004.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially, this matter was before the Board on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2006, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript is associated with the record.  That VLJ has since left the Board.  A June 2015 letter informed the appellant that the VLJ had left the Board and afforded her the opportunity to have another hearing before a different Veterans Law Judge.  In the letter, the appellant was requested to inform VA if she wished to have another Board hearing, and informed her that if she did not respond within 30 days from the date of the letter, the Board would assume that she did not want another hearing and proceed accordingly.  As no response has been received from the appellant, the Board will proceed with adjudication of the appeal.

In July 2007, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death and remanded the claim for service connection for a left leg disability for the issuance of a statement of the case (SOC).  The appellant appealed the denial of service connection for the cause of the Veteran's death to the Court.  In September 2009, the Court issued a memorandum decision that vacated the July 2007 Board decision and remanded the claim of service connection for the cause of the Veteran's death on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  Judgment was entered in October 2009 and the Court's mandate was issued in December 2009.

In September 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development and the Board remanded the issue of entitlement to service connection for a left leg disability (for accrued benefits purposes) again for the issuance of an SOC.  In March 2013, the RO issued an SOC on the issue of "entitlement to accrued benefits."  In April 2013, the appellant submitted correspondence accepted by the RO as a substantive appeal to perfect the appeal of that issue (and subsequently issued a March 2015 supplemental statement of the case (SSOC) more fully discussing the claim of service connection for a left leg disability for accrued benefits purposes).  The accrued benefits issue is accordingly now in full appellate status for the Board's consideration at this time.  The appellant testified at a local RO hearing before a Decision Review Officer in January 2015, and the transcript of this hearing is of record.

In September 2015, the Board remanded both of these issues on appeal to the RO for additional development to ensure appropriate action was taken to complete the evidentiary record.  Both issues have now returned to the Board for final appellate review.

While the appellant had a private attorney representing her before the Court, the August 2007 VA Form 21-22 (appointing Disabled American Veterans as the appellant's representative in all of the matters pending before the Board) remains in effect, and the appellant has made no indication of a desire to change her representation before the Board.  Thus, although the issues in this appeal have taken somewhat divergent procedural paths with one having been appealed to the Court, the appellant retains the same representative for both issues before the Board.

The Board notes that Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  In this case, the Veteran died in October 2004; accordingly, no substitution of the appellant is available and review of the left leg disability service connection claim that was pending at the time of the Veteran's death proceeds on the basis of consideration of the appellant's entitlement to accrued benefits.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a left leg disability was pending at the time of the Veteran's death in October 2004.

2.  The appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.

3.  A left leg disability, to include any organic disease of the nervous system affecting the left leg, was not manifested during active service nor within one year following active service; the preponderance of the evidence is against a finding that the Veteran's left leg disability was related to an event, injury, or disease in service.

4.  The Veteran's death certificate lists the immediate cause of death as sepsis; no other condition is shown to have contributed to the death.

5.  At the time of the Veteran's death, his service-connected disabilities were bilateral hearing loss, rated 20 percent disabling, and tinnitus, rated 10 percent disabling, for a combined rating of 30 percent.

6.  The competent evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death or that his death resulted from any disability incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, a left leg disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2016).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal addressed herein, VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds that the RO has completed the actions directed by the Board's September 2015 remand, with substantial compliance with the directives.  The RO attempted to obtain for the record copies of all outstanding VA treatment records, obtaining a small quantity of additional VA medical records from 2004 and determining that sought records from earlier periods (prior decades) do not exist (as documented in a May 2016 memorandum of record).  The RO also sent a letter to the appellant in February 2016 requested further information to allow for a search for additional potentially outstanding medical evidence; the appellant did not reply to this request.  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

The adjudication of a claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).

The Veteran filed a claim for service connection for "a left leg condition" in February 2003.  The claim was denied by an RO rating decision in April 2003.  The Veteran filed a notice of disagreement to initiate an appeal in August 2003, a statement of the case (SOC) was issued on the matter in December 2003, and the Veteran perfected the appeal to the Board with submission of a VA Form 9 in January 2004.  The Veteran passed away on October 16, 2004, and his surviving spouse filed for death benefits in November 2004 (within the one-year timeframe for such application).

The entitlement of an accrued benefits claimant is derived from the deceased individual's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the deceased individual would have received had he or she lived.  The claimant takes the deceased individual's claim as it stands at the time of the individual's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  "[F]or a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The appellant seeks to establish that the Veteran was entitled to service connection for a left leg disability at the time of his death.  The appellant and the Veteran have contended that the Veteran suffered a left leg injury during service that led to a progressively worsening chronic left leg disability during the rest of his life.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection can be granted for certain diseases, including organic diseases of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available (only) for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as organic diseases of the nervous system]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period)  is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute, because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia [for example, or other chronic diseases such as organic disease of the nervous system] will be accepted as a chronic disease whether diagnosed as acute or chronic.  38 C.F.R. § 3.307(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To determine whether service connection was warranted for a left leg disability in this case requires a determination as to whether the Veteran had a medical diagnosis of a left leg disability in the evidence of record prior to his death.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

One difficulty in this case is that the evidence of record does not clearly indicate that the Veteran had a medical diagnosis of a left leg disability.  The Board has sympathetically reviewed the record and determined that the Veteran was diagnosed with broad polyneuropathy problems that, although not specific to the Veteran's left leg, appear to have been associated with various symptoms including the left leg such that the neurological pathologies (to the extent present in the left leg) may be reasonably considered a diagnosis associated with the Veteran's claimed left leg disability.  However, even accepting (for the sake of this analysis) that the Veteran had a diagnosis of a left leg disability, the Board is unable to find that service connection is warranted for any claimed left leg disability because the evidence does not indicate that any such disability is etiologically linked to his military service.

The Board preliminarily notes that no diagnosis or symptomatology of any left leg injury or disability is shown in the Veteran's service treatment records.  There is not any indication in any of the service treatment records that the Veteran reported or was treated for an injury of the left leg, nor otherwise any disability of the left leg.  The Veteran's December 1963 service separation examination report shows that he was found to be clinically normal in all respects, including the lower extremities and the feet.  In an associated December 1963 medical history questionnaire, the Veteran denied having ever experienced "cramps in your legs," "arthritis or rheumatism," "bone, joint, or other deformity," "lameness," "'trick' or locked-knee," "foot trouble," "neuritis," "paralysis," "nervous trouble of any sort," or any other symptom suggestive of any manner of left leg disability.  The Veteran also specifically denied having "ever had any illness or injury other than those already noted" elsewhere in the report.  Substantially the same findings and Veteran statements, in pertinent respects, were repeated in a June 1966 periodic examination report with medical history questionnaire.

In February 2003, the Veteran filed a claim of entitlement to service connection for "a left leg condition."  In his August 2003 notice of disagreement, the Veteran explained that "My left leg was injured on a tanker while serving at Bismarck Concern in Germany in 1963," that "I was treated for injury at the medical unit and received stitches in my leg at the time of occurrence."  The Veteran expressed that he did "not understand why the evidence of the injury was not recorded and maintained in my records."  The Veteran described that "I have suffered from the injury for over forty years and it has continually gotten worse over the years."

The Veteran's January 2004 VA Form 9 includes a statement that further describes that the in-service injury occurred "when the steel crank handle hit me in the left leg, knocked a hole in the left leg."  The Veteran described receiving stitches at the time, and explained that "I have a nerve disease, muscle diseases, also a blood disease.  I can't walk without assistance."  The Veteran further described that "[s]ometimes it feels like something is gnawing in my left leg.  I've had problems since 1963.  I had to sleep with my left leg from under the cover, the gnawing was so severe and hot."  (The Board observes that the appellant's testimony in a November 2006 Board hearing and a January 2015 RO hearing asserted that the Veteran was hospitalized for two weeks in 1963 due to the injury, and that he complained of worsening symptoms and weakness over the years that followed.)

The medical evidence shows that the Veteran experienced a broad array of neurological deficits that included deficits of the left lower extremity, although none were identified as specific to the left lower extremity or to a left-leg diagnosis.  The Veteran was also diagnosed with a "blood disease" as he described (including polycytothemia), but there is no clear assertion or indication that this was associated with any particular manner with the Veteran's left leg impairment.  The Veteran's description of left leg symptoms seem to be most reasonably linked to his broad neurological problems, as discussed below.  In any event, regardless of the lack of clarity as to identifying a specific diagnostic entity featured in the Veteran's left leg symptoms central to this appeal, the Board finds that the evidence does not indicate any nexus between the Veteran's left leg symptoms and his military service.

A March 2003 statement from a private physician (Dr. Thomas) states that the Veteran "was struck by a moving crank on a tanker - 38 years ago....  The pain is like a nail sticking in his leg.  Injury was to L ant tibial area."  The letter indicates that a different physician had previously been treating the Veteran, and the author did not indicate direct familiarity with the facts asserted beyond listening to the Veteran's account.  The report did not indicate any clinical findings or any medical opinion.  (The Board observes that a February 2003 medical report from Chapin Family Practice also indicates that Dr. Thomas was not directly familiar with the Veteran's history ("I have never seen this gentleman before"), records only the Veteran's own account of the pertinent history, indicates that the Veteran's prior physician was a VA physician, and presents an objective finding that "Physical examination of his left lower extremity is really unremarkable.")

An April 2003 VA neurology consultation report shows that the Veteran was experiencing foot drop, weakness, and an inability to rise from sitting associated with a myeloproliferative disorder.  The weakness was "slowly developing over the past 2 yrs and has recently become much worse."  The Veteran also reported "developing a problem of beurning [sic] dysesthesias in his left > right legs, such that he likes to keep his feet out from under the covers and this has been for many years."  An evaluation led to a diagnosis of severe polyneuropathy.

A May 2003 VA medical report (among others) shows that diagnostic testing confirmed a diagnosis of severe polyneuropathy.

A June 2003 VA medical report shows that the Veteran was prescribed short leg braces for help managing his experiencing "bilateral foot drops."

A September 2003 disability determination of the Social Security Administration (SSA) found that the Veteran was disabled by a primary diagnosis of "Other and Unspecified Arthropathies" with notation of the Veteran's allegation of "nerve problem that affects legs/arms."

An October 2003 VA medical record shows that the Veteran had "peripheral neuropathy and ankle and foot braces for bilateral foot drop," with "foot and ankle edema," and bilateral lower extremity "paraparesis with demyelinating range polyneuropathy."

An April 2004 VA medical report (among others) shows that the Veteran was diagnosed with peripheral neuropathy, listed as both primary peripheral neuropathy and alcoholic peripheral neuropathy.

VA medical reports from September 2004 show that the Veteran's medical problems during hospitalization included "edema involving ankles, feet, legs, thighs...."  This, along with broad neurological concerns ("known polyneuropathy which appears to be nutritional/ alcohol related"), was part of an array of problems during the Veteran's final hospitalization associated with various diagnoses; there was otherwise no indication of a diagnosed left leg disability.

The Board is unable to find that the evidence in this case presents a basis for an award of service connection for a left leg disability.  Once again, even assuming (for the sake of this analysis) that the Veteran's polyneuropathy / peripheral neuropathy diagnoses represent a left leg disability, the evidence does not support finding that such disability is etiologically linked to any event or injury during the Veteran's military service.

In this regard, the Board recognizes that the Veteran testified during the pendency of this claim that he suffered a significant left leg injury during military service in 1963, and that the residuals of that injury have progressively worsened since that time.  The Veteran was competent to describe his recollection of such an injury.  However, this testimony is in conflict with the contemporaneous service treatment records that show that the Veteran denied having ever experienced any such injury or pertinent symptomatology in medical history questionnaires he completed in December 1963 and June 1966.  The Veteran was also clinically evaluated as having no abnormality or disability of the left leg in both December 1963 and June 1966.  The Board finds that these service treatment records, which are contemporaneous reports prepared by competent medical professionals informed by examination and interview of the Veteran, are highly probative evidence indicating that the Veteran had not suffered a traumatic left leg injury with chronic disabling residuals as of those times.  The Board further finds that the probative service treatment records show that the Veteran had not otherwise had any pertinent neurologic disabilities as of those times.

The Board finds that the probative contemporaneous service treatment records are more credible than the contrary indications of the Veteran's (and the appellant's) testimony presented approximate four decades after the alleged in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board has considered factors featuring the inconsistency of the Veteran's statements (denying having experienced a pertinent injury or pertinent symptoms in December 1963 and June 1966, versus describing a significant 1963 left leg injury followed by chronic left leg disability in his 2003 and 2004 statements supporting this claim) and the fact that the Veteran's 1963 and 1966 statements were presented in the context of medical examination, whereas the more recent statements were presented in support of a claim for benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  For the aforementioned reasons, the testimony indicating a significant in-service left leg injury followed by a progressive chronic residual left leg disability is not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept an uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The Board finds that, because the most probative and credible evidence weighs against finding an in-service event, injury, or other onset of a pertinent left leg disability linked to the Veteran's left leg complaints in 2003 and 2004, there can be no valid basis for an award of service connection in this particular case.  It is further noteworthy, however, that there is no competent medical evidence of record suggesting that any left leg disability was etiologically linked to his military service.  The Veteran's polyneuropathy / peripheral neuropathy diagnoses have never been attributed to an injury or any event associated with service; a September 2004 VA medical report (among others) instead indicates that the polyneuropathy "appears to be nutritional/ alcohol related."  It is notable that the Veteran's diagnosed neurological disabilities were not specific to the left leg, and there is no medical indication in any evidence to suggest that the left leg had its own neurological disability distinct from the broader neurological pathologies diagnosed in the Veteran (that merely included the left leg).  There is no suggestion (including in the Veteran's own contentions) that the broader neurological problems were attributable to an in-service left leg injury or otherwise attributable to service.  Even the March 2003 statement from Dr. Thomas relaying the Veteran's description of an in-service injury and subsequent symptomatology does not identify any diagnostic entity to be attributable to the described occurrence.

To the extent that the Veteran (or the appellant) has asserted that an apparently neurological left leg disability in 2003 / 2004 is medically attributable to military service, such assertions of medical causation require training and expertise beyond the scope of a layperson.

The Board further notes that the evidence is against finding that any chronic disability of the left leg, particularly an organic disease of the nervous system, manifested to a degree of 10 percent or more within a year of separation from service.  The Veteran denied having ever experienced any pertinent manifestations of such a disease in the June 1966 medical history questionnaire, and was medically evaluated to have no sign of any such disease.  Accordingly, service connection is not warranted in this case on the basis of such a manifestation within a year of separation from active service.

Additionally, because there is no showing of a pertinent chronic disability (such as an organic disease of the nervous system) manifesting during service or within a presumptive period thereafter, service connection cannot be awarded in this case on the basis of the special provisions for chronic diseases and continuity of symptomatology.  Under these circumstances, entitlement to service connection in this case would require evidence showing some injury, event, or manifestation during service to which the claimed disability may be shown to be etiologically linked; as discussed above, the preponderance of the evidence in this case is against such a finding.

As the preponderance of the evidence is against this claim, service connection for a left leg disability has not been established for accrued benefits purposes in this case.  Accordingly, service connection for a left leg disability is not warranted, and the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.


Service Connection for the Cause of the Veteran's Death

According to the death certificate, the Veteran died in October 2004 at the age of 65.  The cause of death was sepsis.  No other condition was listed as contributing to death.

At the time of the Veteran's death, service-connection was in effect for bilateral hearing loss, rated 20 percent disabling, and tinnitus, rated 10 percent disabling, for a combined rating of 30 percent.

The service treatment records, to include the reports of entrance and separation examinations, contain no complaint, finding, or history of the signs or symptoms of sepsis.

After service, records of the Social Security Administration (SSA) disclose that as of September 2002 the Veteran was considered disabled due to arthropathies and disorders of the gastrointestinal system.

Private hospital records show that on October 16, 2004, the Veteran was admitted to the Emergency Department because of a decreased level of consciousness, abdominal pain, and dyspnea.  History included renal tubular acidosis, seizure disorder, depression, congestive heart failure, peptic ulcer disease, myeloproliferative disorder, neuropathy, and hypothyroidism.  Diagnostic studies revealed pneumonia, findings suggestive of chronic renal disease, and ascites.  After admission, the Veteran's overall clinical status deteriorated, and he died shortly thereafter.  The impressions were pneumonia with probable sepsis, metabolic acidosis, likely from a renal source, and colonic distention.

In statements and in testimony, the appellant stated that the Veteran had residuals of a left leg injury suffered in service, resulting in chronic blood, nerve, and muscle disorders, which produced his fatal sepsis.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse on the basis of a service-connected or compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Board will consider the appellant's contention that the Veteran's claimed left leg disability / in-service left leg injury caused or contributed substantially or materially to cause the Veteran's death (including as presented in the appellant's November 2006 Board hearing appearance).  There is no medical evidence of record suggesting that a left leg disability caused or contributed to the Veteran's death.  In any event, however, further consideration of that question of causation or contribution is unnecessary as service connection is not warranted for a left leg disability in this case.  The Board has explained above (in the discussion of the left leg service connection claim) that service connection is not warranted for a left leg disability for accrued benefits purposes; in that analysis, the Board concludes that the evidence of record at the time of the Veteran's death did not provide a basis for an award of service connection for a left leg disability.

For the purposes of considering service connection for the cause of the Veteran's death, the Board has now considered all of the evidence of record (including that added after the Veteran's death), but there is no new evidence of record that significantly contradicts the findings discussed in the denial of service connection for a left leg disability for accrued benefits purposes.  The Board notes that the appellant has added testimony during a November 2006 Board hearing and a January 2015 RO hearing essentially consistent with the Veteran's prior contentions; the appellant additionally described that she recalled the Veteran was hospitalized for two weeks following the claimed in-service left leg injury.  The Board has considered the new evidence, including the appellant's testimony, and finds that the preponderance of the evidence remains against finding that the Veteran had a left leg disability etiologically linked to his military service.  The Veteran's own statements, and the findings of trained medical professionals, documented in December 1963 and June 1966 show that he had not incurred any significant left leg injury with residual disability during service, and the testimony of the Veteran and the appellant from four decades later (including as relayed through the March 2003 statement of Dr. Thomas) is less credible and probative than the information presented in the contemporaneous 1960s service records.  Additional details presented by the appellant after the Veteran's death, such as reporting her recollection that the Veteran was hospitalized for two weeks with a left leg injury during service, does not change this determination because it is less credible and probative that the Veteran's own contemporaneous reports in 1963 and 1966 consistent with the medical findings of no left leg disability at those times.

As service connection is not warranted for a left leg disability, service connection for the cause of the Veteran's death cannot be awarded on the basis of a left leg disability (even were there to be evidence indicating that a left leg disability caused the Veteran's death).

Next, the Board must consider the question of whether sepsis, the underlying condition that caused the Veteran's death, was incurred in or aggravated by military service.  Based on the available service treatment records, sepsis was not shown to be present during service.  There is otherwise no indication or suggestion, including in the contentions of the Veteran and the appellant, that the Veteran had sepsis during service.  There is no indication or suggestion that the Veteran's terminal sepsis was otherwise the consequence of an event or injury during the Veteran's military service.  After service, the fatal sepsis was first documented during the Veteran's final illness in October 2004, 40 years after service.  Although service connection may be established for any disease diagnosed after service, when all the evidence, including that pertinent to service, is considered, in this case there is no competent medical evidence of record that relates the fatal sepsis, first diagnosed after service, to an injury, disease, or event of service origin.  Consequently, service connection for sepsis under 38 C.F.R. § 3.303(d) is not established.

Finally, the Board must consider whether the Veteran's service-connected disabilities caused or contributed substantially or materially to cause death.  There is no indication of record that any service-connected diagnosis (or any diagnosis warranting service connection) caused or contributed to the Veteran's death.  As no other condition was listed as the cause of death or as contributing to the cause of death on the death certificate (or any other competent medical evidence), and as there is no other evidence that either the service-connected hearing loss or tinnitus caused or contributed to the cause of the Veteran's death, there is no factual or legal basis to conclude that a service-connected disability caused or contributed to the cause of Veteran's death.

The appellant has not submitted any medical or scientific evidence that shows the Veteran's service-connected disabilities were a contributory cause of death.

The Board acknowledges the appellant's expressed belief that her husband's death was due to a service-connected disability; however, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, identifying the diagnostic nature and etiology of the cause of the Veteran's death, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377.  For these reasons, the record does not support a finding that the Veteran's death was causally linked to any service-connected disabilities.

In summary, the competent and probative evidence of record does not show that the Veteran's death was in any way related to his active duty service, including his established service-connected disabilities.  There is also no competent and probative evidence of record that suggests a service-connected disability or a disability that warranted service connection was a contributory cause of his death.  In the absence of any probative evidence that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.

The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left leg disability for the purpose of accrued benefits is denied.

Service connection for the cause of the Veteran's death is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


